

Exhibit 10.1


FIRST AMENDMENT TO


ERIE INDEMNITY COMPANY
INCENTIVE COMPENSATION DEFERRAL PLAN


Effective January 1, 2017


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Indemnity
Company Incentive Compensation Deferral Plan (the “Plan”);


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company desires to amend the Plan to eliminate the requirement to
cancel a Plan participant’s deferral elections with respect to annual incentive
plan awards and/or long term incentive plan awards upon the participant making a
hardship withdrawal under the tax-qualified Erie Insurance Group Employee
Savings Plan.


NOW, THEREFORE, the Company hereby amends in its entirety, Section 4.1(d) of the
Plan as follows, effective as of January 1, 2019:


d)
If a Participant makes a withdrawal due to an unforeseeable emergency under the
terms of the Deferred Compensation Plan of Erie Indemnity Company (or any
successor plan) all deferral elections made by the Participant under this
Section 4.1 with respect to an AIP and/or LTIP award shall be cancelled. Such
Participant shall not be permitted to make any further deferral under the Plan
until the Participant satisfies the procedures set forth in paragraph (b) above.



IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 1st day of July, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Amy L. Chapman           
 
By: /s/ Gregory J.
Gutting                                                                               
 
 
 
 
 
Title: EVP & Chief Financial Officer           
 
 
 
 
 
 
 
 
 
 
 
 









1

